                   Case 21-10723-MFW             Doc 79       Filed 05/03/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re                                                             Chapter 11


    CONNECTIONS COMMUNITY SUPPORT                                     Case No. 21-10723 (MFW)
    PROGRAMS, INC.,
                                           Debtor. 1                  NOTICE OF APPOINTMENT OF
                                                                      OFFICIAL COMMITTEE OF
                                                                      UNSECURED CREDITORS



            Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to the

Committee of Unsecured Creditors in connection with the above-captioned case:

            1.      Christiana Care Health Services, Inc. Attn: Gay Lynn Rice 4000 Nexus Dr., Ave.

N., Ste. NW3-100, Wilmington, DE 19803, Ph.: 302-623-4402, Email: grice@christianacare.org.

            2.      Bayshore Ford, Attn: Joe Tracy, 4003 N. DuPont Hwy New Castle, DE 1720, Ph:

302-656-3160 (Ext. 1149), Email: jtracy@bayshoreford.com.

            3.      Drummond Plaza Associates LLC, Attn: Bob Stella 2126 W. Newport Park, Suite

200, Wilmington, DE 19804, Ph.: 302-633-9134, Email: bob@financialandconsulting.com.

            4.      First State Surgery Center, LLC, Attn: David Blaeuer 4745 Ogletown Stanton Rd.,

Suite 225 Newark, DE 19713, Ph.: 302-451-9601, Email: dblaeuer@fsortho.com.

            5.      Medline Industries Inc., Attn: Scott Smith Three Lakes Drive Northfield, IL 60093,

Ph: 847-643-4232, Email: scsmith@medline.com.




1
 The Debtor in this chapter 11 case, along with the last four digits of its tax identification number, is as follows:
Connections Community Support Programs, Inc. (3030). The address of the Debtor’s corporate headquarters is 3812
Lancaster Pike, Wilmington, Delaware 19805.

                                                         1
               Case 21-10723-MFW           Doc 79      Filed 05/03/21     Page 2 of 2




                                                                                ANDREW R. VARA
                                                                       United States Trustee, Region 3

                                                              /s/ Rosa Sierra for__________________
                                                                                T. PATRICK TINKER
                                                           ASSISTANT UNITED STATES TRUSTEE

Dated: May 3, 2021.

Attorney assigned to this case: Rosa Sierra, Esq., Phone: (302) 573-6492.
Proposed Debtor’s Counsel: Mark L. Desgrosseilliers, Esq., Phone: (302) 295-0192




                                                   2
